            Case 1:18-cr-10250-DJC Document 75 Filed 11/24/19 Page 1 of 5



                              UNITED STATES DISTRICT COURT
                               DISTRICT OF MASSACHUSETTS

                                               )
UNITED STATES OF AMERICA                       )
                                               )
       v.                                      )
                                               )      Crim. No. 18-cr-10250-DJC
BRANDON JAMES ZIOBROWSKI,                      )
                                               )
       Defendant.                              )
                                               )

             GOVERNMENT’S MOTION IN LIMINE TO EXCLUDE
      IMPROPER CHARACTER EVIDENCE CONCERNING THE DEFENDANT


       The United States (the “Government”) seeks an order in limine precluding the defendant

from introducing improper character evidence from witnesses during the trial. This case involves

a threat published by the defendant on the internet to kill Immigration and Customs Enforcement

(“ICE”) Agents, in violation of 18 U.S.C. § 875(c). Although the government must establish that

the defendant acted with criminal intent – that is, that he intended his statement to be perceived as

a threat, or knew it would be perceived that way – the government does not need to establish that

the defendant intended to carry out the threat, or even that he was capable of acting on it. Thus,

testimony concerning the defendant’s character for non-violence, or similar testimony concerning

the defendant’s character, is not pertinent to the charge in the Indictment or admissible under Fed.

R. Evid. 404(a)(2)(A).

       Similarly, the Government seeks to preclude defense witnesses from testifying that the

defendant lacked the criminal intent necessary to commit the crime charged in the Indictment.

Although this is not character evidence, it is conceivable that witnesses called by the defendant to

testify about his good character may, in that context, tell the jury that the defendant was joking, or
          Case 1:18-cr-10250-DJC Document 75 Filed 11/24/19 Page 2 of 5



that he otherwise did not intend to threaten ICE Agents. Such testimony would be highly

speculative and inadmissible.

                                      Relevant Background

       The indictment against Ziobrowski contains just one count, which alleges that Ziobrowski

violated 18 U.S.C. § 875(c) by knowingly transmitting in interstate and foreign commerce a

communication that contained a threat to injure another person, and that he did so “intending that

his message communicate a threat and knowing that it would be interpreted as a threat.”

Indictment (Dkt. 3) ¶ 12. The charge stems from a message Ziobrowski posted on Twitter on July

2, 2018, in which he stated:

       I am broke but I will scrounge and literally give $500 to anyone who kills an ice
       agent. @me seriously who else can pledge get in on this let’s make this work

Id. ¶ 6. The indictment further alleges that this tweet was “designed to encourage violence and the

murder of law enforcement agents.” Id. ¶ 8. To convict the defendant, among other things, the

government will need to prove that the defendant intended that the communication (the tweet) be

interpreted as a threat to injure a person, or had knowledge that it would be viewed as a threat.

Elonis v. United States, 135 S. Ct. 2001, 2012 (2015); United States v. Radulovic, No. 18-cr-10172-

IT (D. Mass.), March 15, 2019 Order (Dkt. 33) at 4. The government does not need to prove that

the defendant actually intended to carry out the threat or had the ability to do so; the government

need only prove that the defendant made a communication that he intended to be a threat, or knew

would be viewed as a threat. See Virginia v. Black, 538 U.S. 343, 359-60 (2003) (defining true

threat and providing that the government need not prove defendant intended to carry out the threat).

       Fed. R. Evid. 404 governs the admissibility of character evidence in a criminal case. Rule

404(a)(2)(B) states that a defendant “may offer evidence of the defendant’s pertinent trait, and if

the evidence is admitted, the prosecutor may offer evidence to rebut it.” See Fed. R. Evid.

                                                 2
          Case 1:18-cr-10250-DJC Document 75 Filed 11/24/19 Page 3 of 5



404(a)(2)(B) (emphasis supplied). “The word ‘pertinent’ is read as synonymous with ‘relevant.’”

United States v. Angelini, 678 F.2d 380, 381 (1st Cir. 1982). “Thus, the basic issue is whether

the character trait in question would make any fact of consequence to the determination of the case

more or less probable than it would be without evidence of the trait.” Id. (citing Fed. R. Evid. 401)

(internal quotations omitted).

                                           Legal Argument

        The Government seeks to preclude the defendant from introducing evidence concerning

his character for non-violence, or other similar character traits. 1 The sole charge of the Indictment

in this case does not require the Government to prove that the defendant intended to act on the

threat against ICE Agents, or that he was capable to doing so. Virginia v. Black, 538 U.S. at 359-

60. Stated differently, the Government does not have to prove that the defendant acted violently,

or that he intended to act violently. The Government merely has to prove that he intentionally

transmitted a threatening communication and that, at a minimum, he knew the communication

would be interpreted as a threat. See Elonis, 135 S. Ct. at 2012. Whether or not the defendant has

a non-violent character, therefore, is not relevant to any fact of consequence to the determination

of the case. See Fed. R. Evid. 401 (defining relevant evidence). Not only that, but permitting this

type of improper character evidence would risk confusing the jury regarding what exactly the

Government must prove in order to establish the defendant’s guilt. In other words, by arguing to

the jury that he is non-violent, the defendant would necessarily suggest to the jury that the

Government must prove that he is violent, or that he intended to act violently. This type of



1
 The defendant recently filed a witness list, which contains the names of four acquaintances and one family
member (his father). See Dkt. 74. Although the Government is not privy to precisely what these witnesses
will testify to, it seems likely that they may attempt to give testimony concerning the defendant’s good
character and, in particular, his character for non-violence and peacefulness.


                                                    3
          Case 1:18-cr-10250-DJC Document 75 Filed 11/24/19 Page 4 of 5



misleading testimony, even if it was relevant, would improperly confuse and mislead the jury. See

Fed. R. Evid. 403 (excluding relevant evidence if it would unfairly mislead or confuse the jury).

       Similarly, the defense witnesses should be precluded from testifying that the defendant

lacked the criminal intent necessary to commit the crime charged in the Indictment (e.g., “the

defendant was joking”). Whether based on the witness’s opinion or something the defendant told

the witness, such testimony is inadmissible. If it is opinion, testimony about the defendant’s intent

would be outside the witness’s personal knowledge and, therefore, highly speculative. If such

testimony is based on something the defendant told the witness, it would be inadmissible hearsay.

       WHEREFORE, for the reasons set forth above and pursuant to Fed. R. Evid. 401, 403 and

404, the Government respectfully asks the Court to enter an order in limine precluding the

defendant for introducing testimony and evidence concerning his character for non-violence or

other similar traits, and also precluding defense witnesses from testifying that the defendant lacked

the intent necessary to violate Section 875(c).



                                                      Respectfully submitted,

                                                      ANDREW E. LELLING
                                                      United States Attorney

                                              By:     /s/ Jason A. Casey
                                                      Jason A. Casey
                                                      B. Stephanie Siegmann
                                                      Assistant U.S. Attorneys
Dated: November 24, 2019




                                                  4
          Case 1:18-cr-10250-DJC Document 75 Filed 11/24/19 Page 5 of 5



                                 CERTIFICATE OF SERVICE

        I hereby certify that the foregoing was filed through the Electronic Court Filing system on
today’s date and will be sent electronically to the registered participants as identified on the Notice
of Electronic Filing.

                                                               /s/ Jason A. Casey
                                                               Jason A. Casey
                                                               B. Stephanie Siegmann
                                                               Assistant U.S. Attorneys




                                                  5
